Exhibit 10.82

DIODES INCORPORATED

2013 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

Diodes Incorporated, a Delaware corporation, (the “Company”), hereby awards
Stock Units to the Participant named below. The terms and conditions of the
Award are set forth in this cover sheet and in the attached Stock Unit Agreement
(together, this “Agreement”) and in the Diodes Incorporated 2013 Equity
Incentive Plan as it may be amended from time to time (the “Plan”).

Date of Award:

Name of Participant:

Number of Stock Units Awarded:

Fair Market Value of a Share on Date of Stock Unit Grant:
$            .            

Vesting Commencement Date:                             , [YEAR]

Vesting Schedule:

Subject to all the terms of this Agreement and your continuous Service through
the applicable dates of vesting, you will become incrementally vested as to 25%
of the total Number of Stock Units Awarded, as shown above, on the date that is
12 months after the Vesting Commencement Date (the “First Vesting Date”) and on
each of the subsequent three anniversaries of the First Vesting Date. Upon
termination of your Service at any time and for any reason or no reason (other
than termination due to your death or Disability), all of the then outstanding
unvested Stock Units shall be forfeited to the Company without consideration as
of your Termination Date. No partial vesting credit will be provided no matter
when your Termination Date occurs.

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan. You are also acknowledging receipt
of this Agreement and a copy of the Plan, the Plan’s prospectus, a copy of Proxy
Materials and other required documents, all of which are made available to you
without charge. The Proxy Materials, which include the proxy statement and the
annual report to stockholders, can be accessed at
http://investor.diodes.com/phoenix.zhtml?c=62202&p=proxy or alternatively, can
be requested from the Company’s legal department, Diodes Incorporated, 4949
Hedgcoxe Road, Suite 200, Plano, Texas 75024 with telephone number
(972) 987-3900. Any inconsistency between this Agreement and the Plan shall be
resolved by reference to the Plan.

 

Participant:

 

 

  (Signature) Company:  

 

  (Signature)

Attachment

 

-1-



--------------------------------------------------------------------------------

DIODES INCORPORATED

2013 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

1.   

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. You and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
Unless otherwise defined in this Agreement, certain capitalized terms used in
this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Stock Units. Any prior agreements,
commitments or negotiations concerning this Award are superseded.

2.    Award of Stock Units   

The Company awards you the number of Stock Units shown on the cover sheet of
this Agreement. The Award is subject to the terms and conditions of this
Agreement and the Plan. The Company will not issue any Shares if the issuance of
such Shares at that time would violate any law or regulation.

3.    Vesting and Settlement   

This Award will vest according to the Vesting Schedule described in the cover
sheet of this Agreement. To the extent a Stock Unit becomes vested and subject
to your satisfaction of any tax withholding obligations as discussed below, each
vested Stock Unit will entitle you to receive one Share which will be
distributed to you on the earliest of (i) a Change in Control, or (ii) the
applicable scheduled vesting date set forth in the first sentence of the Vesting
Schedule section in the cover sheet to this Agreement. Issuance of such Shares
shall be in complete satisfaction of such vested Stock Units. Such settled Stock
Units shall be immediately cancelled and no longer outstanding and you shall
have no further rights or entitlements related to those settled Stock Units.

4.    Transfer of Award   

You cannot gift, transfer, assign, alienate, pledge, hypothecate, attach, sell,
or encumber this Award. If you attempt to do any of these things, this Award
will immediately become invalid. You may, however, dispose of this Award in your
will or it may be transferred by the laws of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to recognize your spouse’s interest in your Award in any other way.

 

-2-



--------------------------------------------------------------------------------

5.   

Termination of

Service – General

  

If, while the unvested Stock Units are outstanding, your Service terminates for
any reason, other than being terminated by the Company for Cause or due to your
death or Disability, then the unvested portion of your Stock Units shall be
forfeited without consideration and shall immediately expire on your Termination
Date.

6.   

Termination of

Service for Cause

  

If your Service is terminated by the Company for Cause or if you commit an
act(s) of Cause while the unvested Stock Units are outstanding, as determined by
the Committee in its sole discretion, then you shall immediately forfeit all
rights to your unvested Stock Units without consideration, and the entire
unvested Stock Units shall immediately expire, and any rights, payments and
benefits with respect to the unvested Stock Units shall be subject to reduction
or recoupment in accordance with applicable Company policies and the Plan. For
avoidance of doubt, your Service shall also be deemed to have been terminated
for Cause by the Company if, after your Service has otherwise terminated, facts
and circumstances are discovered that would have justified a termination for
Cause, including, without limitation, your violation of Company policies or
breach of confidentiality or other restrictive covenants or conditions that may
apply prior to or after your Termination Date.

7.   

Termination of

Service due to Death

or Disability

  

If your Service terminates because of your death or Disability, then the
unvested portion of your Stock Units shall continue to vest as provided on the
cover sheet of this Agreement.

8.    Leaves of Absence   

For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave of absence provide for Service crediting, or when Service
crediting is required by applicable law. Your Service terminates in any event
when the approved leave of absence ends unless you immediately return to active
work.

 

The Company determines which leaves of absence count for this purpose (along
with determining the effect of a leave of absence on vesting of the Award), and
when your Service terminates for all purposes under the Plan.

 

-3-



--------------------------------------------------------------------------------

9.    Stockholder Rights   

As a holder of Stock Units, you shall have no rights other than those of a
general creditor of the Company. Subject to the terms of this Agreement, a
holder of outstanding Stock Units has none of the rights and privileges of a
stockholder of the Company. Without limiting the generality of the foregoing, a
holder of outstanding Stock Units has no right to vote or to receive dividends
(if any) on the shares represented by such Stock Units. Subject to the terms and
conditions of this Agreement, Stock Units create no fiduciary duty of the
Company to you and only represent an unfunded and unsecured contractual
obligation of the Company. The Stock Units shall not be treated as property or
as a trust fund of any kind.

 

You, or your estate, shall have no rights as a stockholder of the Company with
regard to the Award until you have been issued the applicable Shares by the
Company and have satisfied all other conditions specified in the Plan. No
adjustment shall be made for cash or stock dividends or other rights for which
the record date is prior to the date when such applicable Shares are issued,
except as provided in the Plan.

10.   

Taxes and

Withholding

  

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

The delivery to you of any Shares underlying vested Stock Units will not be
permitted unless and until you have satisfied any withholding or other taxes
that may be due. Any such tax withholding obligations may be settled in the
Company’s discretion by the Company withholding and retaining a portion of the
Shares from the Shares that would otherwise be deliverable to you under the
vesting Stock Units as provided in the next two sentences. Such withheld Shares
will be applied to pay the withholding obligation by using the aggregate fair
market value of the withheld Shares as of the date of settlement. You will be
delivered the net amount of vested Shares after the Share withholding has been
effected and you will not receive the withheld Shares. The Company will not
deliver any fractional number of Shares.

11.    Code Section 409A   

This Award will be administered and interpreted to comply with Code Section
409A. The provisions of the Plan concerning Code Section 409A will apply to this
Award to the extent needed.

 

-4-



--------------------------------------------------------------------------------

12.    Restrictions on Resale   

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the sale or disposition of Shares.

 

The Company shall have the right to designate one or more periods of time, each
of which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a Sale Prohibition, if the Company
determines (in its sole discretion) that such limitation(s) is/are needed in
connection with a public offering of Shares or to comply with an underwriter’s
request or trading policy, or could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing.

 

If the sale of Shares acquired under this Award is not registered under the
Securities Act, but an exemption is available which requires an investment
representation or other representation and warranty, you shall represent and
agree that the Shares being acquired are being acquired for investment, and not
with a view to the sale or distribution thereof, and shall make such other
representations and warranties as are deemed necessary or appropriate by the
Company and its counsel.

 

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

13.    Clawback Policy   

You expressly acknowledge and agree to be bound by Section 15(e) of the Plan,
which contains provisions addressing the Company’s policy on recoupment of
equity or other compensation.

 

-5-



--------------------------------------------------------------------------------

14.    No Retention Rights   

Your Award or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

15.    Extraordinary Compensation   

This Award and the Shares subject to the Award are not intended to constitute or
replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

16.    Adjustments   

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of outstanding Stock Units covered by this Award shall
be adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

17.    Legends   

All certificates or book entries representing the Common Stock issued under this
Award may, where applicable, have endorsed thereon the following notations or
legends and any other notation or legend the Company determines appropriate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 

-6-



--------------------------------------------------------------------------------

     

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR QUALIFICATION UNDER APPLICABLE STATE LAWS OR AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION OR QUALIFICATION IS NOT REQUIRED.”

18.    Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware without reference to the conflicts of law provisions thereof.

19.    Regulatory Compliance   

The issuance of Common Stock pursuant to this Agreement shall be subject to full
compliance with all applicable requirements of law and the requirements of any
stock exchange or interdealer quotation system upon which the Common Stock may
be listed or traded.

20.    Binding Effect; No Third Party Beneficiaries   

This Agreement shall be binding upon and inure to the benefit of the Company and
you and any respective heirs, representatives, successors and permitted assigns.
This Agreement shall not confer any rights or remedies upon any person other
than the Company and you and any respective heirs, representatives, successors
and permitted assigns. The parties agree that this Agreement shall survive the
settlement or termination of the Award.

21.    Notice   

Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. All notices shall be deemed effective upon personal delivery or upon
deposit in the postal mail, postage prepaid and properly addressed to the
Company. Any notice to be given or delivered to you relating to this Agreement
may be delivered by electronic form including without limitation by email
(including prospectuses required by the SEC) as well as all other documents that
the Company is required to deliver to its security holders (including annual
reports and proxy statements). The Company may also deliver these documents by
posting them on a web site maintained by the Company or by a third party under
contract with the Company.

 

-7-



--------------------------------------------------------------------------------

22.   

Voluntary

Participant

  

You acknowledge that you are voluntarily participating in the Plan.

23.    No Rights to Future Awards   

Your rights, if any, in respect of or in connection with this Award or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award. By accepting this Award, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of other Awards even if Awards have
been granted repeatedly in the past. All decisions with respect to future
Awards, if any, will be at the sole discretion of the Committee.

24.    Future Value   

The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not maintain or increase their value
after the Date of Award, the Award could have little or no value. If you obtain
Shares under this Award, the value of the Shares acquired upon settlement may
subsequently increase or decrease in value, and could decrease to a value less
than the taxes payable upon settlement.

25.    No Advice Regarding Award   

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

26.    No Right to Damages   

You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires. The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or a Parent or a Subsidiary or an
Affiliate to you.

27.    Data Privacy   

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name,

 

-8-



--------------------------------------------------------------------------------

     

home address and telephone number, date of birth, gender, social security or
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to Shares awarded, cancelled, purchased, exercised,
vested, unvested or outstanding in your favor for the purpose of implementing,
managing and administering the Plan (“Data”). You understand that the Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country or elsewhere and that the recipient country may have different
data privacy laws and protections than your country. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom you may elect to deposit
any Shares acquired under the Plan.

28.    Other Information   

You agree to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, from the Company’s website, if the
Company wishes to provide such information through its website. You acknowledge
that copies of the Plan, Plan prospectus, Plan information and stockholder
information are also available upon written or telephonic request to the Plan’s
administrator.

29.    Further Assistance   

You agree to provide assistance reasonably requested by the Company in
connection with actions taken by you while providing services to the Company,
including but not limited to assistance in connection with any lawsuits or other
claims against the Company arising from events during the period in which you
rendered service to the Company.

30.    Legal Compliance   

The Company (or any Parent or any Subsidiaries or Affiliates) is not responsible
for your legal compliance requirements relating to this Award, including, but
not limited to, tax reporting.

31.   

Additional

Conditions

  

If the Company shall determine, in its sole discretion, that the consent or
approval of any governmental authority is necessary or desirable as a condition
to the payment of benefits to you pursuant to the Plan, such payment shall not
occur until such registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.

 

-9-



--------------------------------------------------------------------------------

32.    Enforcement   

The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. You
agree and acknowledge that money damages may not be an adequate remedy for
breach of the provisions of this Agreement and that the Company may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

33.    Nondisclosure of Confidential Information   

You acknowledge that the businesses of the Company is highly competitive and
that the Company’s strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company uses in their business to obtain a competitive
advantage over competitors. You further acknowledge that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive position. You acknowledge that by reason of your duties to and
association with the Company, you have had and will have access to and have and
will become informed of confidential business information which is a competitive
asset of the Company. You hereby agree that you will not, at any time during or
after employment, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company, or make any use thereof, except in
the carrying out of services responsibilities. You shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which your legal rights

 

-10-



--------------------------------------------------------------------------------

     

and obligations as a service provider or under this Agreement are at issue;
provided, however, that you shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of your intent to disclose any
such confidential business information in such context so as to allow the
Company an opportunity (which you will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company would not be considered
confidential to the Company. In the event of any conflict in terms between this
Section 30 and the terms of any Company confidentiality or proprietary
information agreement you have executed, the terms of such other confidentiality
or proprietary information agreement shall prevail and govern.

 

-11-